                 Case 2:19-cr-00062-JAM Document 85 Filed 04/15/21 Page 1 of 5



 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     ANDREA JORDAN
 5

 6

 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-062-JAM
12               Plaintiff,                                  STIPULATION AND ORDER CONTINUING
                                                             STATUS CONFERENCE AND EXCLUDING
13                             v.                            TIME UNDER THE SPEEDY TRIAL ACT
14   CARRIE ALAINE MARKIS, and ANDREA
     MICHELLE JORDAN,
15                                                           Date: April 20, 2021
                 Defendants.                                 Time: 9:30 a.m.
16                                                           Court: Hon. John A. Mendez
17
            This matter is set for a status conference on April 20, 2021. By this stipulation,
18

19   Defendants Markis and Jordan move to continue the status conference to June 8, 2021. The

20   parties stipulate as follows:

21          1. The case involves distribution of prescription pills by means of a secret portion of the
22
                  internet known as the “dark web.” The government has provided voluminous discovery
23
                  materials, including approximately 2400 pages of written reports, photographs, computer
24
                  records, audio of witness interviews, and other materials stemming from the
25
                  investigation. The case can fairly be characterized as nationwide in scope.
26
            2.     Attorney Kelly Babineau, who represents Defendant Carrie Markis, substituted in as
27

28                appointed counsel in the place of the Federal Defender’s Office on June 7, 2019 (ECF
                                                            1
     STIPULATION & ORDER CONTINUING TCH
             Case 2:19-cr-00062-JAM Document 85 Filed 04/15/21 Page 2 of 5


              Entry 45). Defendant Andrea Jordan first appeared in this case on April 5, 2019
 1

 2            (ECF Entry 32). Counsel for both Defendants initiated review of discovery materials

 3            with their respective clients and prepared to conduct defense investigation. Some of

 4            the investigative efforts occurred just as state and national events unfolded regarding
 5
              the spread of COVID-19.
 6
           3. A series of General Orders issued by the Chief United States District Judge for the
 7
              Eastern District of California address the pandemic, including General Orders 612,
 8
              617, 618, 624, 628, and 630. These general orders have resulted in restrictions to
 9

10            public access to federal courthouses in the Eastern District of California since March

11            18, 2020. General Order 630 extends the restrictions for up to 90-days from April 2,
12            2021.
13
           4. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
14
              33-20 ordering all California residents to shelter in place unless their services are
15
              needed to perform work in critical infrastructure functions. In the approximate one-
16

17
              year period since issuance of the governor’s order, California has experienced a series

18            of intermittent declines and surges in virus cases. In the first quarter of 2021 federal

19            and state efforts to distribute COVID-19 vaccines resulted in the easing of local
20            restrictions on public gatherings. Counsel for both defendants now anticipate that
21
              these developments toward a return to safe social interactions will allow them to
22
              conduct their mitigation investigation and hold in-person meetings with their
23
              respective clients.
24

25         5. Given the volume of discovery materials in the case, defense counsel are engaged in

26            investigations related to potential defenses and mitigation evidence in the event of a

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                      2
               Case 2:19-cr-00062-JAM Document 85 Filed 04/15/21 Page 3 of 5


                negotiated disposition. Some of this investigation could not be conducted safely
 1

 2              during the initial period following the COVID-19 outbreak. Based on these unusual

 3              circumstances, the government does not object to the continuance.

 4          6. Counsel for both Defendants believe that failure to grant the requested continuance
 5
                would deny them the reasonable time necessary for effective preparation, considering
 6
                the exercise of due diligence.
 7
            7. Based on the above-stated facts, Defendants Markis and Jordan request the Court find
 8
                that the ends of justice served by continuing the case as requested outweigh the best
 9

10              interest of the public and the Defendants in a trial within the time prescribed by the

11              Speedy Trial Act.
12          8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
13
                seq., within which trial must commence, the time period of April 20, 2021 to June 8,
14
                2021, inclusive, is deemed excludable under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv)
15
                [Local Code T-4].
16

17          9. Nothing in this stipulation and order shall preclude a finding that other provisions of the
18              Speedy Trial Act dictate that additional time periods are excludable from the period
19              during which trial must commence.
20          Assistant U.S. Attorney Paul Hemesath and Attorney Kelly Babineau have reviewed this
21   stipulation and authorized Attorney Todd D. Leras via email to sign it on their behalf.
22
            Dated: April 14, 2021                           /s/ Kelly Babineau
23                                                          ___________________________
                                                            KELLY BABINEAU
24                                                          Attorney for Defendant
                                                            CARRIE MARKIS
25                                                          (Per email authorization)
26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         3
             Case 2:19-cr-00062-JAM Document 85 Filed 04/15/21 Page 4 of 5


           Dated: April 14, 2021               /s/ Todd Leras
 1                                             ___________________________
 2                                             TODD LERAS
                                               Attorney for defendant
 3                                             ANDREA JORDAN

 4

 5

 6         Dated: April 14, 2021               PHILLIP A. TALBERT
                                               Acting United States Attorney
 7
                                               /s/ Paul Hemesath
 8                                       By:   _______________________
                                               PAUL HEMESATH
 9
                                               Assistant United States Attorney
10                                             (Per email authorization)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME             4
               Case 2:19-cr-00062-JAM Document 85 Filed 04/15/21 Page 5 of 5



 1                                                     ORDER
 2          BASED ON THE REPRESENTATIONS AND STIPULATIONS OF THE PARTIES, it
 3   is hereby ORDERED that the status conference scheduled for April 20, 2021 is vacated. A new
 4   status conference is scheduled for June 8, 2021, at 9:30 a.m.
 5          The Court further finds, based on the representations of the parties, that the ends of justice
 6   served by continuing the case as requested outweigh the best interests of the public and the
 7   Defendants in a speedy trial.
 8          Time shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(A) and
 9   (B)(iv), Local Code T-4, to allow necessary attorney preparation, taking into consideration the
10   exercise of due diligence, for the period from April 20, 2021, up to and including June 8, 2021.
11                  IT IS SO ORDERED.
12

13   Dated: April 15, 2021                               /s/ John A. Mendez
                                                         THE HONORABLE JOHN A. MENDEZ
14                                                       UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         5
